Case 7:19-cv-06877-CS Document 65 Filed 10/05/20 Page 1 of 1




                                 Application granted. Defendant Conesicecream
                                 Corp.'s answer, (Doc. 38), is stricken as withdrawn; its
                                 counterclaim against Plaintff Metropolitan, (id.), is
                                 dismissed; and its third-party complaint against
                                 Third-Party Defendants Klient and Bass, (Doc. 40), is
                                 also dismissed. At the already scheduled 10/15/20
                                 conference, we will discuss how Plaintiff shall proceed
                                                        against Conesicecream and the
                                                        other Defendants. The Clerk
                                                         shall terminate Doc. 64.




                                                                                10/5/20
